Case 3:19-cv-01419-S-BN Document 56 Filed 08/28/20 Pagelof1 PagelD 764

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

CLASSIC AMERICANA, LLC, §
§
Plaintiff, §
§

Vv. § No, 3:19-cv-1419-S-BN
§
KEVIN ADELL, RALPH LAMETT, §
STN,COM, INC., AND KEVIN §
ADELL/STN.COM, INC., §
§
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made Findings, Conclusions, and a
Recommendation in this case. See ECF No. 55. No objections were filed. The Court
reviewed the proposed findings, conclusions, and recommendation for plain error.
Finding none, the Court finds that the Findings, Conclusions, and Recommendation
of the Magistrate Judge are correct, and they are accepted as the Findings,
Conclusions, and Recommendation of the Court.

Tt IS, THEREFORE, ORDERED that the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge are accepted.

SO ORDERED.

SIGNED AugustY¥ 2020,

 

HAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE
